     Case: 1:19-cr-00464-JRA Doc #: 183 Filed: 12/30/19 1 of 2. PageID #: 805




                                    UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                       )     CASE NO. 1:19CR464
              Plaintiff,                               )
                                                       )
       v.                                              )     Judge John R. Adams
                                                       )
LONNIE JORDAN,                                         )     ORDER
                                                       )
              Defendant.                               )
                                                       )



       Pending before the Court is Defendant Lonnie Jordan’s motion for a pre-plea presentence

report. The motion is DENIED.

       On February 4, 2013, this Court adopted Administrative Order 2013-3 which provides that

“Judges should order Criminal History Category Only Presentence Reports sparingly (e.g. where

the defendant may be a career defendant or an armed career criminal) and the U.S. Attorney’s

Office, Federal Public Defender, and defense bar should be notified of this change in direction.”

(emphasis added). This policy was in adopted in part to “streamline the work of the substantially

reduced personnel” in our pretrial and probation department. On February 5, 2018, this District

updated its policy to note that “requests for Criminal History Calculation Reports will not be
       Case: 1:19-cr-00464-JRA Doc #: 183 Filed: 12/30/19 2 of 2. PageID #: 806




granted absent exceptional circumstances.” General Order 2018-2.

        Jordan’s motion provides minimal argument in support of his request. Jordan merely

asserts that the motion “granting him an early determination of his Criminal History category

and/or Career Offender status” will aid in potential resolution of this matter. Jordan offers no

additional details, nor is there any argument within the motion detailing why he may be subject to

a career offender enhancement. Accordingly, exceptional circumstances have not been shown,

and the motion is DENIED.

        IT IS SO ORDERED.


       December 30, 2019                             /s/ John R. Adams
Date                                                Judge John R. Adams
                                                    United States District Court
